ON PETITION FOR REHEARING.
AILSHIE, J.
A petition for rehearing has been filed in this case in which counsel for respondents urge upon the court the importance of deciding in this case whether an ‘ ‘ action in replevin can be maintained against one not in possession. *438of the property at the time of the commencement of the action.” That question does not arise upon the record as it comes to this court, and in our judgment is not properly presented and does not require our consideration on this appeal. We did not consider that question in the decision of this case, and we withhold any opinion on it at this time.
The petition will be denied, and it is so ordered.
Sullivan, C. J. concurs.